

115 S1216 IS: Due Process Guarantee Act
U.S. Senate
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1216IN THE SENATE OF THE UNITED STATESMay 24, 2017Mr. Lee (for himself, Mrs. Feinstein, Mr. Cruz, Mr. Whitehouse, Ms. Collins, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo clarify that an authorization to use military force, a declaration of war, or any similar
			 authority shall not authorize the detention without charge or trial of a
			 citizen or lawful permanent resident of the United States, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Due Process Guarantee Act. 2.Prohibition on the indefinite detention of citizens and lawful permanent residents (a)In generalSection 4001 of title 18, United States Code, is amended by striking subsection (a) and inserting the following:
				
 (a)No citizen or lawful permanent resident of the United States shall be imprisoned or otherwise detained by the United States except consistent with the Constitution and pursuant to an Act of Congress that expressly authorizes such imprisonment or detention.. 
 (b)Relationship to an authorization To use military force, declaration of war, or similar authoritySection 4001 of title 18, United States Code, as amended by subsection (a) is further amended—
 (1)by redesignating subsection (b) as subsection (c); and
 (2)by inserting after subsection (a) the following:
					
 (b)(1)A general authorization to use military force, a declaration of war, or any similar authority, on its own, shall not be construed to authorize the imprisonment or detention without charge or trial of a citizen or lawful permanent resident of the United States apprehended in the United States.
 (2)Paragraph (1) applies to an authorization to use military force, a declaration of war, or any similar authority enacted before, on, or after the date of the enactment of the Due Process Guarantee Act.
 (3)This section shall not be construed to authorize the imprisonment or detention of a citizen of the United States, a lawful permanent resident of the United States, or any other person who is apprehended in the United States.. 